Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-29-2008

Lee v. Progressive Cslty
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1707




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Lee v. Progressive Cslty" (2008). 2008 Decisions. Paper 1312.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1312


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                        NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                       No. 07-1707
                       ___________

                       DANIEL LEE,

                                        Appellant,

                              v.

   PROGRESSIVE CASUALTY INSURANCE COMPANY,

                                          Appellee.

               ________________________

       On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
                    (D.C. No. 06-cv-3346)
          District Judge: Honorable John P. Fullam

               ________________________


        Submitted Under Third Circuit L.A.R. 34.1(a)
                     March 10, 2008

Before: FUENTES, CHAGARES, and ALDISERT, Circuit Judges.

               (Opinion Filed: April 29, 2008)

                       ___________

                OPINION OF THE COURT
                     ____________
FUENTES, Circuit Judge.

       This is an appeal from the grant of summary judgment in favor of the defendant in

an insurance case, brought in federal court under diversity jurisdiction pursuant to 28

U.S.C. § 1332(a).

       This case concerns the amount of money owed to the plaintiff, Daniel Lee, under

an insurance policy issued to his mother, Myung Lee, by Progressive Casualty Insurance

Company (“Progressive”). Myung Lee purchased car insurance and signed a writing,

pursuant to 75 Pa. C.S. § 1734, that she was purchasing uninsured motorist and

underinsured motorist coverages for an amount less than the limits of liability for bodily

injury. Subsequently, Daniel Lee, the insured’s son, got into an accident in Myung Lee’s

car and suffered several injuries. The parties dispute whether Lee is entitled to receive

$15,000, the amount already paid by Progressive and indicated in the policy as the

underinsured motorist coverage, or $100,000, the amount of bodily injury coverage in the

policy. Appellant argues that because the policy did not indicate the amount of the

underinsured motorist coverage on the same page as the § 1734 writing, the writing is

invalid. There is nothing in the statute that requires the writing to include the amount of

the coverage on the same page as the signature.

       Accordingly, and substantially for the reasons set forth in the District Court’s

February 21, 2007 decision, the judgment of the District Court is affirmed.